Title: To Alexander Hamilton from William Short, 29 November 1792
From: Short, William
To: Hamilton, Alexander



The Hague Nov. 29. 1792
Sir

I had the honor of addressing you on the 2d. of this month in reply to your letter of the 28th. of August recieved the day before. I was averse to writing to you again before I could transmit at the same time the account I then informed you I had written for to Amsterdam. The commissioners have assured me several times they are pushing forward as fast as they can the general account from the commencement which you have directed, & that they will lose no time in extracting from thence those parts which being posterior to Nov. 1790. regard me. Finding I shall not recieve it for tomorrow’s post which is the last in time for the New-York Packet I determine to postpone no longer acknowleging the reciept of your later letters viz: Sep. 13. Oct. 1. & 16.

Before I leave the subject of the acct. however I must observe that I had until since the reciept of your letter of Aug. 28. really supposed, (I think the commissioners had given me to understand it) that you recieved regular quarterly accounts from them which settled the reciepts & expenditures. I had not made particular enquiry as to the vouchers & their manner of arranging that part with the treasury, but I took it for granted it was to the satisfaction of government as I heard nothing to the contrary from you. I have been perhaps wrong in not examining more particularly into this subject: if so I must beg you to attribute it to my conviction of the inutility of my interfering between the treasury & the commissioners in the settlement of accounts—my aversion to enter further into the business than was absolutely necessary—& my persuasion that you did not expect it. I am convinced no inconvenience will result from my having recieved the subject in this manner & must beg you to excuse it if it has been improper.
In consequence of your letter of Sep. 13. recieved here the 24th inst. I that day gave directions to the commissioners to appropriate the 105,000 florins agreeably to your orders & to give M. Morris immediate notice of it, which they inform me they did by the first post, & which I also confirmed to him by the same.
It gave me personal satisfaction to find from your letter of Oct. 1 that the late revolution & suspension of the King in France had struck you in the same manner which it had done me, as to payments to that country. That which was made & about which I have so often troubled you & with so much prolixity, though made against my own opinion, & only from respect to that of M. Morris, I find he would endeavour to establish as my act, if any question were to rise on it—& this on the ground of the delay from the 17th. of Aug. to the 5th. of Sept.—& a bill being taken instead of a reciept—circumstances which I explained fully in my letter of Oct. 27th. to you.

I am persuaded at present however no question will arise on the payment & therefore I will not trouble you farther. M. Morris says now if the payment had been made on the 17th. the U.S. should have credit from the 6th. of Aug. although at present credit is given only from the 5th of Sep. the day of the payment being effected. I know not very well how to reconcile this with his letter which said the bankers might make the payment at liesure, if it was found that so considerable a payment of bank money raised the agio to the disadvantage of the U.S. Be that as it may if his arrangement with the commissioners was such as to entitle the U.S. to credit from the 6th. of August, the delay arising from circumstances not dependent on us, & in part from their own bankers who asked time to consider of the manner they would recieve the payment (in order as our bankers thought that they might write to Paris for instructions) we should certainly have an equal right to insist on the same date as to the credit—& what is still more we have it in our hands to settle this in the allowance of indemnity for depreciation. In like manner the delay occasioned by the suspension of the King as to the payment of the sums on hand, & on which the U.S. are now paying a dead interest, appears to me a just object of consideration in the regulating of the indemnity. As to the delay prior to the 10th. of Aug. it may be in a considerable degree attributed to the French government also & totally to the situation of that country as to the circulating medium they had introduced [which] would have sufficed of itself to occasion the delay though it was not the only cause—a simple state of the progress of this business will I think necessarily ascertain it.
I might leave out of the question myself & the delay which my particular situation so often explained to you, occasioned as to the settling of the indemnity. I have often repeated that knowing a permanent minister was to be appointed for Paris—knowing from the President’s instructions to you that arrangements with respect to the debt to France were to be referred to him—& particularly after knowing that another person had recieved this mark of the Presidents confidence—delicacy & propriety forbad me imperiously from taking any steps, in that line, which could admit of delay. It was evident that a short delay could not be injurious to this business, & I had every reason to believe the person designated would be very shortly in Paris after he had announced to me his nomination, & this was very shortly after my return from Amsterdam. I must observe also that I was ignorant during that whole time of your having changed your intention as to the 2½. millions of the precedent six million loan & of course did not know how large sums were on hand destined for France. I only contemplated the 3 million 4 p. cent loan & as that was only coming in monthly the delay as to the payment did not appear to me to be of any importance, supposing daily it would be removed. The original of your letter of Nov. 30. 91. announcing that of the 2½ millions which you had directed to be held to answer your draughts, only one million would be called for which added 1½. million to those in hand for France, was never recieved. I recieved at Paris on the 7th. of May the triplicate of your letter of Jan. 28th. in which you say you inclose a duplicate of your letter of Nov. 30. It was not however inclosed in the triplicate—nor was your report therein alluded to. They came inclosed in the original of your letter of Jan. 28—sent here to the Hague where it was addressed to me—received by M. Dumas—& by what unaccountable stupidity I know not, kept here until my arrival. He says he thought I was in Spain & therefore kept it expecting me here daily, near three months. He says he learned this from the bankers at Amsterdam—they say he dreamed it. Until then I considered the delay of payment as affecting only such sums as were arising on the 1st. 4. p. cent loan (the term of which had not expired, & out of which payments had been at Amsterdam for interest & premium) & the 2d 4. p. cent loan  announced to me & by me to you just before my leaving Paris. The affair I then considered in M. Morris’s hands as to the indemnity & of course as to the time of future payments as settled between him & me & mentioned to you. I am so anxious that you should have a complete view of this subject which has given me so much uneasiness on account of the disadvantage which the U.S. may sustain & the dead interest they have been & still are paying on so large sums, that I undoubtedly give into repetition & prolixity respecting it. It was my intention to shew you here that the delay previous to the 10th. of Aug. may be imputed also to the French government & the situation of that country as to their circulating medium.
When the first 4. p. cent loan was opened & destined to be paid to the French government, the ministry had made a report to the assembly on their colonies & proposed then appropriating the French debt to their succour. The then minister of marine, M. de Bertrand desired that remittances from Amsterdam might be suspended. It is true our apparent interest dictated the same. I then could have no objection as the sums which I contemplated only, viz those arising from the 4. p. cent loan were to be recieved gradually—& the interest & premiums of Feby & March would absorb a part. After my return to Paris this report was expected daily for a long time as I then mentioned to you to be decided on & finally as you have been informed the succeeding Minister, M. de La Coste, did ask for & recieved my consent to his disposition of 800,000 dollars which though not effected may with great justice be stated as a cause of delay on their part—so much for the French government. As to the circulating medium as an impediment to the payment—I have already informed you that on recieving your letter on the subject of indemnity I communicated the intention of our government to the French ministry & desired them to find out some proper  basis for adjusting this indemnity. It was certainly a very natural preliminary to any future payment—& as they never did establish any basis they may be considered as the authors of a delay occasioned by the change in the circulating medium which gave rise to the indemnity. This I mean however only as a circumstance to be taken into consideration in fixing the rate of indemnity, & not to push it to the extent it might be carried, as it was not certainly the only real cause of the delay although it might be made to be regarded as a sufficient cause.
After the King’s suspension it was impossible to foresee how long that situation of France would continue which should disable us from knowing to whom to make the payments—with such large sums on hand it might have been desirable to have attempted a reduction of the 5. p. cent bonds to 4. p. cent by offering the alternative of re-imbursement—but the then state of the market & of the appearances among European powers shewed evidently it would have been impracticable.
All that could be done was to retard as much as possible the payments still due by the undertakers & to appropriate a part of the sums on hand to the payment of the Spanish debt. The commissioners assured me they took every eligible method of shewing the undertakers they were not to be pressed—adding however that they made a point of honor of not being behind hand with their engagements & that the discount on bills of exchange being exceedingly low at that time, they found their interest in calling for the bonds though they were of a low & dull sale—having been for some time down to 96 or near it. I have renewed this subject to them several times—their last letter relative thereto was of the 22d. inst: they say therein—“You may depend we will continue to prosecute every eligible step to protract the delivery of the bonds of the last loan yet on hand. But you ought not to be surprized that many nay most of the underwriters will fullfill their engagements yielding them 4. p. cent interest while the discount of bills of exchange is but at 1¾ to 2. p. cent: notwithstanding this extreme low rate, the American bonds are but of slow sale, even at very low prices owing to the firm conviction of our money lenders that the situation of politics must bring about a great rise of interest, which will in some degree be felt by the powers least disposed or liable to be involved in the present disturbances, a rise of which they hold themselves ready to profit, by retaining their monies from a permanent employ.”
I have already long ago informed you of my having directed the commissioners to provide bills on Madrid for a part of the Spanish debt, & my having written to Mr. Carmichael desiring him to learn of the ministry to whom the bills should be addressed, & whether they would chuse to recieve such part as bills should not be provided for at the time of the answer at Amsterdam. He has made the application both to Count Daranda & M. Gardoqui—but had not an answer when he last wrote to me. The bills are therefore, as their term was approaching, addressed to M. Gardoqui & sent to Mr. Carmichael by the commissioners to the amount I think of 160,000 dollars. I have desired them to extend that sum to 250,000 dollars, which will be only a little under the sum you mentioned—the balance is by way of precaution & will be paid on the final settlement of the account.
For some time also I had considered 2½ millions of the sums on hand as at your disposition & to be drawn for by you, in consequence of my letters to you from Paris in answer to that from you respecting a new loan at 4½. p. cent interest. It was not until the 18th. of Sep. that yours of July 25. shewed me you should call for only a part of that sum.
I inferred from an expression in your letter of Oct 16 that you will find it convenient to employ the sums on hand in the way there mentioned & if it should happen that you find an advantage in their being on hand, it will be some mitigation of the pain which it has given me to see them so long undisposed of (your letter for M. Morris inclosed in that of the 16th. of Oct. was forwarded to him by last tuesdays post).
On the 9th. of this month I recieved a letter from the commissioners which among other things stated—“The large payments of interest, the drafts of the treasury, remittances to France & to Spain together with M. de Wolf’s bills have reduced the unappropriated cash in our hands to about



f 1,460,000 

Adding to which the net proceeds of 844.undelivered bonds
   801,800 


makes
2,261,800”


They add that the payment of interest to June 1. inclusive together with the reimbursement of the million then—& the 500,000 florins which they understood the French government meant to apply for to pay an instalment due the 5th. of the next month of the loan made for the U.S. by France under the guarantee of the states general would amount to 2,545,000 florins—& of course leave a deficit on the 1st. of June of 283,000 florins. (As yet no application has been made by France with respect to the 500,000 florins). Their object in this statement was to induce me to obtain powers to make a loan at that time at an higher rate than 4. p. cent interest, they supposing I was limited thereto & conceiving an augmentation of interest would be indispensable. Without saying any thing of my powers in my answer I have simply informed them that I was persuaded the U.S. would not be disposed or necessitated to make any future foreign loan at an higher rate than 4. p. cent interest—& that I myself believe, unless there were a very great change abroad, they might count on procuring at that rate such sums as they might have occasion for in future. I think it not amiss to leave this idea to operate with them & let them suppose we should look out elsewhere rather than retrogade in the rate of interest. It seems to me the U.S. should make every effort to fix this impression on their minds & those of the money lenders. If they should be once fully persuaded of the determination not to raise the rate of interest, it will produce an inestimable effect hereafter in the reduction of the 5. p. cent bonds. By suspending foreign loans for some time which would seem within the power of the U.S. this might certainly be done. Supposing the sums at present on hand called for by you, their present application at home would enable you probably to provide for from thence, the reimbursement of the million in June next, in addition to the interest payable abroad next year, which you have already informed me would be remitted. I cannot too often repeat how important I think it is not to be forced on the market during its present state & thus obliged to augment the rate of interest—& the resources which I am informed you may find in the bank makes me hope & trust it may be avoided.
M. de Wolf insists still that he can procure money for the U.S. at 4. p. cent—but I find he cannot secure the loans as at Amsterdam for large sums. He desires to be employed according to the usage of Antwerp, which is in general if not always different—it is only in fact having bonds for sale which may or may not be taken up. It is a mode wch. with proper restrictions might be used, when a power was not in want of a given sum at a given time. He presses me now to let him open a loan for a million or half a million of florins at 4. p. cent. I have declined it with him on the footing of the U.S. not having any occasion for the money at present. He may be made use of perhaps to impress the idea of the U.S. adhering to the 4. p. cent interest—but this of course will not be for a long time to come. Should loans be made at Antwerp they should be destined to the payments to France—because those payments may be advanced or started without inconvenience. It would be highly dangerous & injurious to depend on Antwerp for the interest & re-imbursements payable at Amsterdam, because they must be to the day.
I recieved yesterday the papers of the Sec. of State, which I sent for to Amsterdam, relative to my sojourn in Spain & I shall set out in a few days. This absence being of course known to you, I have nothing to add respecting it.

I have the honor to be most respectfully,   Sir   Your most obedient & humble servant
W Short

P. S. I omitted mentioning that the commissioners have recd. a letter from the commissaries of the treasury, informing them they have credited the U.S. for 6,000,000₶ on acct of the payment lately made in florins. M. Morris had lately written to me also that he had at length applied to the commissaries on the same subject & forwarded me their answer to the same effect.

The Honble Alexander Hamilton Secretary of the Treasury—Philadelphia

